DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2021 has been entered.
 
Response to Arguments and Amendment
Applicant’s arguments and affidavit filed 8 June 2021 with respect to claim 1 have been considered and are persuasive (in regard to the distinction between the monomers components) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, a new ground of rejection based on Sasaki has been asserted below, which has a higher content of meth acrylic acid monomer which obviates the claimed resin as amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 		
Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claim Rejections - 35 USC § 103
Claims 1 and 14-23 are rejected under 35 U.S.C. 103 as obvious over Sasaki (WO 2013/080938 A1 newly cited, a copy of which is included, using US Pub 2014/0342226 newly cited as an English equivalent).
In regard to independent claim 1, 17 and 18, Sasaki teach a coated active material for lithium ion batteries comprising: a resin composition for coating an active material for lithium ion batteries (title), comprising: a resin (binder) for coating an active material for lithium ion batteries polymerized with 0.5 parts of potassium persulfate polymerization initiator (negative electrode materials - such as graphite and silica anode material - paragraphs [0289-0302] - Example 1), and a conductive additive (paragraph [0196])); and 
an active material (negative active electrode materials described) for lithium ion batteries, wherein, a surface of the active material for lithium ion batteries is partially coated with the resin composition for coating an active material for lithium ion batteries (mixed together in a slurry), 
a vinyl monomer containing a carboxyl group as an essential constituent monomer (methacrylic acid monomer present in an amount 25-50 parts by weight - see paragraphs [0086-0096, 0176-0177]), and 
a copolymerizable vinyl monomer (b3) containing no active hydrogen, wherein the copolymerizable vinyl monomer (b3) comprises a carvyl (meth)acrylate (such as methyl or butyl methacrylate, 2-ethylehexyl methacrylate - paragraph [0125-0128, 0172-0174]) which is an ester of formed from a monool having 1 to 20 carbon atoms and (meth)acrylic acid, 
where the monomer may be an aromatic vinyl compound such as alpha methyl styrene (paragraph 0142]), a vinyl compound such as 2-ethylhexylacrylate (paragraph [0128]) and including meth acrylic acid (paragraph [0021]), which does not necessarily include the excluded species of the claimed proviso and has the claimed structure of Formula (1), which is polymerized with an initiator within the claimed range (see amount of sodium persulfate in paragraph [0289]).
In regard to claims properties of the resin and claims 14 and 15, the ranges described by the prior art overlap the claimed ranges for the composition; and in regard to a the particular liquid absorption rate, tensile elongation and solubility or molecular weight (see also optimizing molecular weight within the claimed range (paragraph [0154]), the Examiner notes that the material described by the prior art is indistinguishable from the claimed resin in terms of the method of production, composition and structure and as a resin including a meth acrylic acid monomer is a preferred material of the instant specification such is reasonably expected to have the claimed properties absent evidence to the contrary (see MPEP 2112.01 above).
In regard to claim 16, this claims relate to the content of the components or processes during the forming of the polymer which does not distinguish from the claims from the prior art structure (see MPEP 2113 - Product by Process claims above) absent evidence that the claimed processes results in a 
In regard to claims 19-23, as noted above, the vinyl monomer comprises a monocarboxylic acid having 3 to 15 carbon atoms such as methacrylic acid, and the carvyl (meth)acrylate comprises a methyl (meth)acrylate or butyl (meth)acrylate and 2-ethylehexyl methacrylate (paragraph [0125-0128], binder sections of the reference cited above, also see paragraphs [0172-0175]) which are vinyl hydrocarbons and that the components are present in amounts which overlap the claimed ranges (paragraphs [0096, 0172]), further the Examiner notes that b2 and b3 may be same component.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12-27 of co-pending Application No. 14/903,318 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim is broader than the co-pending claim (the instant claims drawn to just a resin whereas the co-pending claim is a coated active material including the resin).  The monomers and content of the monomers between the applications is substantially identical.  Limitations not found in the independent claim of the co-pending application (such as Formula 1 for monomer b2) can be found in the dependent claims of the co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723